IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00144-CR
 
Sean Carey Lynn,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 40th District
Court
Ellis County, Texas
Trial Court No. 32417CR
 

MEMORANDUM  Opinion





 
            Sean Carey Lynn was
convicted of Failure to Register as a Sex Offender and sentenced to 12 years in
prison.  Tex. Code Crim. Proc. Ann.
art. 62.102 (Vernon 2006).  We affirm.
            In his sole issue, Lynn contends the evidence is insufficient to support the conviction.  He relies solely on
the "reasonable hypothesis analytical construct" as support for why
the evidence was insufficient.  That construct for determining the sufficiency
of the evidence was abrogated by the Court of Criminal Appeals in 1991.  Geesa
v. State, 820 S.W.2d 154, 159, 161 (Tex. Crim. App. 1991).  Because Lynn argues no other reason in support of his issue that the evidence is insufficient, his
issue is overruled.  
            Accordingly, the trial
court’s judgment is affirmed.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Affirmed
Opinion
delivered and filed March 25, 2009
Do
not publish 
[CR25]